      Case 3:20-cv-00003-LC-MJF Document 14 Filed 10/27/20 Page 1 of 2




              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

DON BURT,

            Petitioner,

v.                                                  Case No. 3:20-cv-3-LC-MJF

CHAD POPPELL,
Secretary, Florida Department of Children and
Families,

            Respondent.
                                         /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 29, 2020. (Doc. 12). The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of those portions to which an

objection was made.

      Having considered the Report and Recommendation and the objections

thereto, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:




                                   Page 1 of 2
       Case 3:20-cv-00003-LC-MJF Document 14 Filed 10/27/20 Page 2 of 2




      1.     The Magistrate Judge’s Report and Recommendation (Doc. 12), is

adopted and incorporated by reference in this Order.

      2.     Respondent’s motion to dismiss (Doc. 10) is GRANTED based on

lack of subject matter jurisdiction.

      3.     Petitioner’s amended petition for writ of habeas corpus (Doc. 4), is

DISMISSED for lack of subject matter jurisdiction.

      4.     The Clerk of Court is directed to close this case file.

      DONE AND ORDERED this 27th day of October, 2020.



                             s/L.A. Collier
                           LACEY A. COLLIER
                           SENIOR UNITED STATES DISTRICT JUDGE




                                       Page 2 of 2
